DETAILED ACTION
Claims 1-36 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/948,171, filed 12/13/2019 is acknowledged and satisfied in full for all claims barring any issues under §112(a) herein. 
Specification
The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “receiving, by an input capture device …” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 11, 13, 17, 19, 20, 34, 36, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claims 1, 5, 6, 11, 36, recite the phrase "(e.g., .…)" which renders the claim indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 36 contains the trademark/trade name Apple iPod.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the a kind of non-telephonic media player and, accordingly, the identification/description is indefinite.
Claims 13, 17, 19, and 20, recite the limitation "”the user’s previous individual real time mastery factors" in line 3-4 (w.r.t. claim 13).  There is insufficient antecedent basis for this limitation in the claim. These claims do not depend from claim 10 wherein these factor are introduced.
Claims 34, recite the limitation "”the second subsequent media content segment" and “the third subsequent media content segment”.  There is insufficient antecedent basis for these limitations in the claim.
The limitation “receiving, by an input capture device, …” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses an input capture device (220) but fails to disclose an example of the underlying structure used to capture voice input. The device is disclosed as capable of taking images, receiving text input, and receiving voice input, but not corresponding disclosure of structure used to obtain these inputs is provided. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claim 1 recites an abstract idea of a teacher providing tailored content to a student based on their identified level of understanding, which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a computer-implemented method of teaching a subject to a user, the method comprising wherein a teacher provides questions for a student to answer (e.g., perhaps written phrases/words to recite on flashcards): 
providing, by a server, non-linear media content to a computing device associated with the user, wherein the non-linear media content comprises a plurality of media content segments wherein the teacher provides flashcards on various subjects to a student; 
presenting a first media content segment to the user via a computer-based media player, wherein the first media content segment includes a first subject matter wherein the teacher provides a first flashcard to a student on a first word or phrase; 
providing, by the computer-based media player, an interactive assessment (e.g., a prompt) to the user wherein the flashcard includes a word or phrase the student is supposed to say; 
receiving, by an input capture device associated with the user, at least one mastery-indicating input from the user during or after the step of providing the interactive assessment (e.g., prompt) to the user wherein the student speaks the word or phrase to the teacher; 
assessing, based at least in part on the at least one mastery-indicating input, a level of user mastery of the first subject matter wherein the teacher mentally assesses the student’s performance; 
selecting a subsequent media content segment from the plurality of media content segments based at least in part on the level of user mastery wherein the teacher picks another flashcard for the student based on their performance; and 
presenting the subsequent media content segment to the user via the computer- based media player, wherein the teacher presents the flashcard to the student
wherein the mastery-indicating input comprises a word, phrase, sentence or utterance spoken by the user wherein the student speaks their answer to the flashcard.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing student understanding and providing content accordingly, and (2) the mental process a clinician takes to determine suitable activities for a student based on assessing their level of understanding. That is, other than reciting a “computerized” method, with data provided “by a server”, and “a computer-based media player” which receives input via an “input capture device”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a server and computer sending information over a network, a user interface for displaying content and an input device for receiving user input. The server, computerized display, and input device all both recited at a high-level of generality (e.g., a generic computer providing information and recording a user’s responses and receiving information from a server) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any technical features implemented in the computerized system is devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a student examination, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-
For example, claim 1  merely recites "a server", which provides media content to “a computer-based media player” which is recited as pertaining to a generic purpose computer receiving data over a network for presentation deemed conventional as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355. The claimed "computer based media player" with “input capture device” is deemed conventional in the specification which relies upon the well-known nature of such devices for sufficient written description support in page 4 and Ameranth, TLI Communications, and Affinity Labs V. Amazon. The use of a microphone for capturing user input audio is officially noted as conventional by the examiner. Furthermore, to the extent to which the application claims that the processor mentally selects content based on an assessed value is officially noted as conventional by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation, which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-7, 10-34 simply further exemplify aspects of the abstract teaching assessment process and mental processes performed therein. Claim 8 and 9 merely describe the passing of information between the server and client, deemed conventional above, and the storage and retrieval of information deemed conventional in Versata. Claim 35 describes the generic performance of presenting content and receiving input by a computer deemed conventional 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-20, 29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Leddy (US Pub. 2016/0225278 A1) in view of Roche (US Pub. 2016/0343272 A1).
In re Claim 1, Leddy discloses: a computer-implemented method of teaching a subject to a user, the method (at least at [0059], [0063], [0073]-[0087], [0130], [0226], [0282]-[0288], [0299], [0368]-[0384], [0423], [0429], [0459]-[0469], wherein Leddy discloses a system for providing flashcards to a student in a non-predetermined order based on a calculated strength of learning regarding the subject matter of each  comprising: 
providing, by a server, non-linear media content to a computing device associated with the user, wherein the non-linear media content comprises a plurality of media content segments (at least at [0158], wherein transaction server (127) hosts and provides the flashcard content to an application (120) on the user’s local device (137) in [0059] and [0130], [0127]. Wherein the flashcards are shown in Figures 2-3, among others. Wherein the flashcards have no inherently designated linear order, only that based upon user’s responses to other cards in [0097]); 
presenting a first media content segment to the user via a computer-based media player, wherein the first media content segment includes a first subject matter (at least wherein the flashcard in Figures 2 and 3 is shown on the user’s local device (127). See also Figures 29-30); 
providing, by the computer-based media player, an interactive assessment (e.g., a prompt) to the user (at least at Figure 2, 3, 29, and 30 wherein a prompt for a phrase to translate is provided to a user); 
receiving, by an input capture device associated with the user, at least one mastery-indicating input from the user during or after the step of providing the interactive assessment (e.g., prompt) to the user (at least at Figure 3 or 30, wherein the user either types in their answer for the translation or answers on their own and inputs if they were correct or not); 
assessing, based at least in part on the at least one mastery-indicating input, a level of user mastery of the first subject matter (at least at [0097], and Figure 7, etc., wherein the user’s input is graded and based upon this input a strength of learning for a particular card is calculated in [0423]); 
selecting a subsequent media content segment from the plurality of media content segments based at least in part on the level of user mastery (at least at [0459] and [0460]-[0469], wherein based ; and 
presenting the subsequent media content segment to the user via the computer-based media player (at least at [0459]-[0469], wherein another flashcard is presented to the user to study/answer), 
wherein the mastery-indicating input comprises a word, phrase, sentence or utterance [typed] by the user (at least at [0097] and Figure 2-3 wherein the user types in a word/phrase/utterance/sentence translation. See also [0291]).
Leddy is arguably silent on the input comprising a user speaking an answer to a flashcard which is evaluated for mastery, but Roche teaches: [a flashcard testing system, comprising] wherein the mastery-indicating input comprises a word, phrase, sentence, or utterance spoken by the user (at least at [0157], and Figure 4C-D, wherein the system grades a user’s spoken translation of a section of text on a flashcard). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the flashcard to include verbal utterance evaluation of a user’s translation of card content, as taught by Roche, for the purpose of evaluating a user’s verbal proficiency in performing the translation/language task for the benefit increasing the extensibility of the system to assess a greater variety of user inputs/skills.
In re Claim 2, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the subsequent media content segment includes user feedback in response to the mastery-indicating input received by the input capture device (at least at ¶ [0078] and Figure 4, wherein after the user provides a response to the prompt an answer is provided to the user with the option for the user to indicate their degree of correctness). Leddy does not explicitly disclose wherein the subsequent media content segment including user feedback is selected based at least in part on the level of user master. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of wherein subsequent media content segments including user feedback is selected based at least in part on the level of user master were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Leddy by only providing feedback if the user’s response is incorrect 
In re Claim 3, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the subsequent media content segment includes a second interactive assessment that is different than the first interactive assessment (at least at [0459] and [0460]-[0469], wherein based upon strength of learning of the particular card and for other particular cards a subsequent flashcard is selected. Wherein the subsequent cards are different from the original presented cards. See also Figures 24-3, more examples throughout). 
In re Claim 4, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the subsequent media content segment includes user feedback in response to the mastery-indicating input (at least at ¶ [0078] and Figure 4, wherein after the user provides a response to the prompt an answer is provided to the user with the option for the user to indicate their degree of correctness); and wherein the computer-implemented method further comprises:  selecting a second subsequent media content segment including a second interactive assessment that is different than the first interactive assessment, from the plurality of media content segments based at least in part on the level of user mastery; and presenting the second subsequent media content segment to the user via the computer-based media player after the step of presenting the subsequent media content segment to the user (at least at [0459] and [0460]-[0469], wherein based upon strength of learning of the particular card and for other particular cards a subsequent flashcard is selected. Wherein the subsequent cards are different from the original presented cards and presented after the answer is revealed to the user. See also Figures 24-3, more examples throughout). 
Leddy does not explicitly disclose wherein the subsequent media content segment including user feedback is selected based at least in part on the level of user master. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of wherein subsequent media content segments including user feedback is selected based at least in part on the level of user master were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Leddy by only providing feedback if the user’s response is 
In re Claim 6, the previous combination of Leddy and Roche as applied to claim 5 discloses the claimed invention as shown above. Leddy further discloses: wherein the interactive assessment is selected from the group consisting of: an open- ended question; a dichotomous question (e.g., a yes/no question or an A/B choice question); a prompt to choose between two or more options; […]; a request to translate a word, phrase or sentence from one language to another; […]. (at least at Figures 3-4 and [0097], wherein the question may include a multiple choice question, a true/false question, a textual input open response translating a word or phrase or sentence from one language to another). 
In re Claim 7, the previous combination of Leddy and Roche as applied to claim 6 discloses the claimed invention as shown above. Leddy further discloses: wherein the interactive assessment consists essentially of a statement that invites a mastery- indicating input but does not include an inquiry word or phrase (at least at Figures 3-4 and [0097], wherein the question may include a multiple choice question, a true/false question, a textual input open response translating a word or phrase or sentence from one language to another. Wherein the prompt is merely the word or phrase and does not ask an explicit question of the user in a question/inquiry driven form). 
In re Claim 8, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the step of providing media content comprises transmitting the media content from the server to a storage component associated locally with the computer-based media player; and wherein the step of presenting the first media content segment to the user comprises causing the computer-based media player to retrieve the first media content segment from the storage component (at least at  [0130], [0158], wherein the server (127) transmits the content to the application (120) on the user’s device for downloading which is required to be at least temporarily stored and accessed by the local computer device (137) for display). 
In re Claim 9, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the step of presenting the first media content segment to the user comprises causing the computer-based media player to retrieve the first media content segment from the server (at least at [0130], [0158], wherein the user device (137) retrieves the media content segment from the server (127) for display via application (120)). 
In re Claim 10, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the at least one mastery-indicating input comprises an individual real-time mastery factor, wherein the individual real-time mastery factor is associated with the user's mastery of the first subject matter (at least at [0097], wherein the user inputs their answer the prompt and their response is either correct, incorrect, or partially correct for that attempt).
In re Claim 12, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the at least one mastery-indicating input comprises an individual cumulative mastery factor (at least at [0423], wherein the user’s strength of learning of a flashcard is determined based on a user’s answer to a most recent question, as well as their previous total accuracy with the flashcard, as well as the other listed factors. Wherein the strength of learning metric is used in determining a subsequent flashcard as in [0459] and [0460]-[0469] cited above).
In re Claim 13, the previous combination of Leddy and Roche as applied to claim 12 discloses the claimed invention as shown above. Leddy further discloses: wherein the individual cumulative mastery factor comprises one or more of: cumulative individual real-time mastery probability based on all of the user's previous individual real-time mastery factors (at least at [0423], wherein accuracy of previously responses to the question are factored into the strength of learning calculation), cumulative individual real-time mastery probability based on any one individual real-time mastery factor (at least at [0423], wherein accuracy of any previously response to the question are factored into the strength of learning calculation), cumulative individual real-time mastery probability based on any two or more individual real-time mastery factors (at least at [0423], wherein accuracy of all previously responses to the question are factored into the strength of learning calculation), cumulative learning exposure frequency based on a number of times the user has been presented the first subject matter (at least at [0423], wherein the R factor in [0424] is the total number of times the flashcard has been reviewed) […].
In re Claim 14, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: determining a success probability associated with the user for a second media content segment among the plurality of media content segments, wherein the second media content segment includes a second interactive assessment on a second subject matter; and determining a success probability associated with the user for a third media content segment among the plurality of media content segments, wherein the third media content segment includes a third interactive assessment on a third subject matter, wherein the step of selecting the subsequent media content segment comprises selecting the subsequent media content segment based at least in part on the success probability associated with the user for the second media content segment, and the success probability associated with the user for the third media content segment, and wherein the subsequent media content segment is either the second media content segment or the third media content segment (at least at [0428], wherein a probability of a user answering a particular question correct is calculated in part based on the strength of learning score. Wherein at least at [0459] and [0460]-[0469], other subsequent cards are selected based upon the user’s strength of learning and probability of getting questions correct. Wherein the set of flashcards includes more than 3 cards. See also Figures 24-37. See also [0457]), 
In re Claim 15, the previous combination of Leddy and Roche as applied to claim 14 discloses the claimed invention as shown above. Leddy further discloses: wherein the step of determining the success probability associated with the user for the second media content segment comprises determining an individual success probability factor associated with the user for subject matter of the second media content segment; and wherein the step of determining the success probability associated with the user for the third media content segment comprises determining an individual success probability factor associated with the user for subject matter of the third media content segment (at least at [0428], wherein a probability of a user answering a particular question correct is calculated in part based on the strength of learning score. Wherein at least at [0459] and [0460]-[0469], other subsequent cards are selected based upon the user’s strength of learning and probability of getting questions correct. Wherein the set of flashcards includes more than 3 cards. See also Figures 24-37. See also [0457]), 
In re Claim 16, the previous combination of Leddy and Roche as applied to claim 15 discloses the claimed invention as shown above. Leddy further discloses: wherein the individual success probability factor associated with the user for the subject matter of the second media content segment comprises a second individual cumulative mastery factor, and wherein the individual success probability factor associated with the user for 6Docket No.: 99708-8001.US01 the subject matter of the third media content segment comprises a third individual cumulative mastery factor (at least at [0428], wherein a probability of a user answering a particular question correct is calculated in part based on the strength of learning score and a cumulate accuracy of past cards. Wherein at least at [0459] and [0460]-[0469], other subsequent cards are selected based upon the user’s strength of learning and probability of getting questions correct. Wherein the set of flashcards includes more than 3 cards. See also Figures 24-37. See also [0457]), 
In re Claim 17, the previous combination of Leddy and Roche as applied to claim 16 discloses the claimed invention as shown above. Leddy further discloses: wherein the second individual cumulative mastery factor comprises one or more of: cumulative individual real-time mastery probability based on all of the user's previous individual real-time mastery factors associated with the subject matter of the second medical content segment (at least at [0423], wherein accuracy of previously responses to the question are factored into the strength of learning calculation), cumulative individual real-time mastery probability based on any one individual real-time mastery factor (at least at [0423], wherein accuracy of any previously response to the question are factored into the strength of learning calculation), cumulative individual real-time mastery probability based on any two or more individual real-time mastery factors (at least at [0423], wherein accuracy of all previously responses to the question are factored into the strength of learning calculation), cumulative learning exposure frequency based on a number of times the user has been presented the second subject matter (at least at [0423], wherein the R factor in [0424] is the total number of times the flashcard has been reviewed) […].
In re Claim 18, the previous combination of Leddy and Roche as applied to claim 16 discloses the claimed invention as shown above. Leddy further discloses: wherein the second individual cumulative mastery factor comprises one or more of: cumulative individual real-time mastery probability based on all of the user's previous individual real-time mastery factors associated with the subject matter of the third medical content segment (at least at [0423], wherein accuracy of previously responses to the question are factored into the strength of learning calculation), cumulative individual real-time mastery probability based on any one individual real-time mastery factor (at least at [0423], wherein accuracy of any previously response to the question are factored into the strength of learning calculation), cumulative individual real-time mastery probability based on any two or more individual real-time mastery factors (at , cumulative learning exposure frequency based on a number of times the user has been presented the third subject matter (at least at [0423], wherein the R factor in [0424] is the total number of times the flashcard has been reviewed) […].
In re Claim 19, the previous combination of Leddy and Roche as applied to claim 15 discloses the claimed invention as shown above. Leddy further discloses: wherein the individual success probability factor associated with the user for the subject matter of the second medical content segment comprises: a cumulative individual real-time mastery probability based on all of the user's previous individual real-time mastery factors associated with the subject matter of the second medical content segment (at least at [0423], wherein accuracy of previously responses to the question are factored into the strength of learning calculation), a cumulative individual real-time mastery probability based on any one individual real-time mastery factor (at least at [0423], wherein accuracy of any previously response to the question are factored into the strength of learning calculation), a cumulative individual real-time mastery probability based on any two or more individual real-time mastery factors (at least at [0423], wherein accuracy of all previously responses to the question are factored into the strength of learning calculation), a cumulative learning exposure frequency based on a number of times the user has been presented the second subject matter (at least at [0423], wherein the R factor in [0424] is the total number of times the flashcard has been reviewed) […].
In re Claim 20, the previous combination of Leddy and Roche as applied to claim 15 discloses the claimed invention as shown above. Leddy further discloses: wherein the individual success probability factor associated with the user for the subject matter of the third medical content segment comprises: a cumulative individual real-time mastery probability based on all of the user's previous individual real-time mastery factors associated with the subject matter of the second medical content segment (at least at [0423], wherein accuracy of previously responses to the question are factored into the strength of learning calculation), a cumulative individual real-time mastery probability based on any one individual real-time mastery factor (at least at [0423], wherein accuracy of any previously response to the question are factored into the strength of learning calculation), a cumulative individual real-time mastery probability based on any two or more individual real-time mastery factors (at least at [0423], , a cumulative learning exposure frequency based on a number of times the user has been presented the third subject matter (at least at [0423], wherein the R factor in [0424] is the total number of times the flashcard has been reviewed) […].
In re Claim 29, the previous combination of Leddy and Roche as applied to claim 15 discloses the claimed invention as shown above. Leddy further discloses: further comprising receiving demographic information associated with the user, wherein the step of selecting the subsequent media content segment comprises selecting the subsequent media content segment based at least in part on the demographic information (at least at [0569]-[0574], wherein demographic information about a user is taken and this demographic information is factored into flashcard selection, such as changing topics only when a desired proficiency is achieved).
In re Claim 31, the previous combination of Leddy and Roche as applied to claim 15 discloses the claimed invention as shown above. Leddy further discloses: wherein the subject is a language (at least at Figures 2-3 wherein the user is learning a language. See also MPEP §2111.05 wherein the content of the material being studied does not result in a new and non-obvious change in functionality of the computer system aside from being merely non-functional purely descriptive subject matter intended for human consumption)
In re Claim 32, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the subject is a citizens test ( See MPEP §2111.05 wherein the content of the material being studied does not result in a new and non-obvious change in functionality of the computer system aside from being merely non-functional purely descriptive subject matter intended for human consumption). Additionally, the examiner takes OFFICIAL NOTICE that the concept and advantages of providing content regarding a citizenship test were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Leddy
In re Claim 33, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of providing advertisements in computer media learning was old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Leddy by incorporating advertisements into the media content, to obtain predictable results of increasing the economic feasibility of the study platform and providing content which may interest/engage a user.
In re Claim 34, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the step of presenting the subsequent media content segment, the second subsequent media content segment, or the third subsequent media content segment does not include receiving selection from the user related to the subsequent or second/third subsequent media content segment (at least at [0459] and [0460]-[0469], wherein the computer selects subsequent cards are selected based upon the user’s strength of learning and probability of getting questions correct without user input. Wherein the set of flashcards includes more than three cards. See also Figures 24-37. See also [0457]).
In re Claim 35, the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the steps of presenting the first media content segment, receiving the mastery-indicating input, and presenting the subsequent media content segment are performed by a computer. (at least at Figures 2 and 3 which are performed by the user’s local computer through application (120). See also [0459] and [0460]-[0469], wherein the computer selects subsequent cards are selected based upon the user’s strength of learning and probability of getting questions correct without user input. Wherein the set of flashcards includes more than 3 cards. See also Figures 24-37. See also [0457]).
In re Claim 36 the previous combination of Leddy and Roche as applied to claim 1 discloses the claimed invention as shown above. Leddy further discloses: wherein the computer is a desktop computer, a laptop computer, a mobile device (e.g., a smart 11Docket No.: 99708-8001.US01 phone), a tablet computer, […]. .
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Leddy and Roche as applied to claim 10 in view of Lynch (US Pub. 20150235564).
In re Claim 11, the previous combination of Leddy and Roche as applied to claim 10 discloses the claimed invention as shown above. Leddy is arguably silent on, but Lynch teaches: [an educational testing system] further discloses: wherein the individual real-time mastery factor comprises one or more of: length of time between an interactive assessment (e.g., a prompt) and receipt of a user input corresponding to a response (e.g., between presentation of a media content segment that includes an interactive assessment and receipt of any mastery-indicating input from the user by the input capture device), […] (at least at (720) and [0118]-[0122] wherein the correctness of a user’s response is also scored based upon how long it took for the user to provide an answer).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to grade user responses also based on response time, as taught by Lynch, for the purpose of evaluating a user’s speed of thought when answering a question for the benefit of providing more comprehensive assessment of a user’s level of content understanding and information retrieval on the subject.
Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Leddy and Roche as applied to claim 10 in view of Fuka et al. (US Pub. 9,858,828 B1).
In re Claim 21, the previous combination of Leddy and Roche as applied to claim 16 discloses the claimed invention as shown above. Leddy further discloses: wherein the step of determining the success probability associated with the user for the second media content segment comprises determining a collective success probability factor for the user associated with subject matter of the second media content segment (at least at [0428], wherein a probability of a user answering a particular question correct is calculated in part based on the strength of learning score and a cumulate accuracy of past cards. Wherein at least at [0459] and [0460]-[0469], other subsequent cards are selected based upon the user’s strength of learning and probability of getting questions correct. Wherein the set of flashcards includes more than three cards. See also Figures 24-37. See also [0457]), […].
Leddy is arguably silent on the correct answer success probability being related to chance of mastery, but Ferriol teaches: [an educational mastery learning system] further discloses: wherein the collective success probability factor associated with the subject matter of the second media content segment reflects a probability that the user will master the subject matter of the second media content segment after the subject matter of the second media content segment is presented to the user the first time (at least at 23:44-51 wherein a difficulty level may be set for a particular content item wherein the difficulty level indicates that only a single correct answer is needed for user mastery of the topic).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al., thereby having the probability of success of a particular item also indicate the probability of mastery, for the purpose of enabling faster mastery for some items which are inherently easier for the benefit of enabling a user to avoid unnecessarily repeating trivial content items.
In re Claim 22, the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 21 discloses the claimed invention as shown above. Leddy is arguably silent on the correct answer success probability being related to chance of mastery based on a difficulty factor, but Ferriol teaches: [an educational mastery learning system] further discloses: wherein the collective success probability factor for the user associated with the subject matter of the second media content segment is based at least in part on a difficulty factor associated with the subject matter of the second media content segment (at least at 23:44-51 wherein a difficulty level may be set for a particular content item wherein the difficulty level indicates that only a single correct answer is needed for user mastery of the topic).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al.
In re Claim 25, the previous combination of Leddy and Roche as applied to claim 16 discloses the claimed invention as shown above. Leddy further discloses: wherein the step of determining the success probability associated with the user for the third media content segment comprises determining a collective success probability factor for the user associated with subject matter of the third media content segment (at least at [0428], wherein a probability of a user answering a particular question correct is calculated in part based on the strength of learning score and a cumulate accuracy of past cards. Wherein at least at [0459] and [0460]-[0469], other subsequent cards are selected based upon the user’s strength of learning and probability of getting questions correct. Wherein the set of flashcards includes more than three cards. See also Figures 24-37. See also [0457]), […].
Leddy is arguably silent on the correct answer success probability being related to chance of mastery, but Ferriol teaches: [an educational mastery learning system] further discloses: wherein the collective success probability factor associated with the subject matter of the third media content segment reflects a probability that the user will master the subject matter of the third media content segment after the subject matter of the third media content segment is presented to the user the first time (at least at 23:44-51 wherein a difficulty level may be set for a particular content item wherein the difficulty level indicates that only a single correct answer is needed for user mastery of the topic).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al., thereby having the probability of success of a particular item also indicate the probability of mastery, for the purpose of enabling faster mastery for some items which are inherently easier for the benefit of enabling a user to avoid unnecessarily repeating trivial content items.
In re Claim 26, the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 25 discloses the claimed invention as shown above. Leddy is arguably silent on the correct answer success probability being related to chance of mastery based on a difficulty factor, but Ferriol teaches: [an educational mastery learning system] further discloses: wherein the collective success probability factor for the user associated with the subject matter of the third media content segment is based at least in part on a difficulty factor associated with the subject matter of the third media content segment (at least at 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al., thereby having the probability of success of a particular item also indicate the probability of mastery, for the purpose of enabling faster mastery for some items which are inherently easier for the benefit of enabling a user to avoid unnecessarily repeating trivial content items.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 22 in view of Tinkler et al. (US Pub. 9,858,828 B1).
In re Claim 23, the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 22 discloses the claimed invention as shown above. Leddy is arguably silent on the correct answer success probability being related to chance of mastery based on a difficulty factor based on subject matter factors, but Tinkler et al. teaches: [an educational mastery learning system] further discloses: wherein the difficulty factor associated with the subject matter of the second media content segment is an initial difficulty factor based at least in part on one or more of: […] a frequency of usage of the subject matter of the second media content segment in common usage (at least at [0193] wherein words which are to be studied within the system are assessed for difficulty based upon their frequency of appearance in a corpus of text).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al., wherein difficulty assessment is based upon subject matter factors, as taught by Tinkler et al.
In re Claim 27, the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 25 discloses the claimed invention as shown above. Leddy is arguably silent on the correct answer success probability being related to chance of mastery based on a difficulty factor based on subject matter factors, but Tinkler et al. teaches: [an educational mastery learning system] further discloses: wherein the difficulty factor associated with the subject matter of the third media content segment is an initial difficulty factor based at least in part on one or more of: […] a frequency of usage of the subject matter of the third media content segment in common usage (at least at [0193] wherein words which are to be studied within the system are assessed for difficulty based upon their frequency of appearance in a corpus of text).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al., wherein difficulty assessment is based upon subject matter factors, as taught by Tinkler et al., thereby having the probability of success of a particular item also indicate the probability of mastery and be based upon content time commonality, for the purpose of enabling faster mastery for some items which are inherently easier to comprehend for the benefit of enabling a user to avoid unnecessarily repeating content items which are fairly common/trivial.
Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 22 in view of Edge et al. (US Pub. 2012/0322043 B1).
In re Claim 24, the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 22 discloses the claimed invention as shown above. Leddy is arguably silent on the correct answer success probability being related to chance of mastery based on a difficulty factor based on a mastery success rate of other users, but Edge et al. teaches: [an educational mastery learning system] further discloses: wherein the difficulty factor is a cumulative difficulty factor based at least in part on a mastery success rate associated with a plurality of other users exposed to the subject matter of the second media content segment (at least at Figure 7, (730) and [0088]-[0091], wherein based upon how many attempts it took/how quickly other students mastered the content, a difficulty level of the content is determined. See also ¶ [0094]).
Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al., wherein difficulty assessment is based upon the experience of other user’s, as taught by Edge et al., thereby having the probability of success of a particular item also indicate the probability of mastery and be based upon the experience of other students, for the purpose of enabling faster mastery for some items which are inherently easier to comprehend for most students for the benefit of enabling a user to avoid unnecessarily repeating content items others have found trivial.
In re Claim 28, the previous combination of Leddy, Roche, and Fuka et al. as applied to claim 26 discloses the claimed invention as shown above. Leddy is arguably silent on the correct answer success probability being related to chance of mastery based on a difficulty factor based on a mastery success rate of other users, but Edge et al. teaches: [an educational mastery learning system] further discloses: wherein the difficulty factor is a cumulative difficulty factor based at least in part on a mastery success rate associated with a plurality of other users exposed to the subject matter of the second media content segment (at least at Figure 7, (730) and [0088]-[0091], wherein based upon how many attempts it took/how quickly other students mastered the content, a difficulty level of the content is determined. See also ¶ [0094]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assign difficulty levels to particular items which may prescribe that a single correct answer is needed for mastery, as taught by Fuka et al., wherein difficulty assessment is based upon the experience of other user’s, as taught by Edge et al., thereby having the probability of success of a particular item also indicate the probability of mastery and be based upon the experience of other students, for the purpose of enabling faster mastery for some items which are inherently easier to comprehend for most students for the benefit of enabling a user to avoid unnecessarily repeating content items others have found trivial.
Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Leddy and Roche as applied to claim 29 in view of Ferriol et al. (US Pub. 2003/0129574 A1).
In re Claim 30, the previous combination of Leddy and Roche as applied to claim 29 discloses the claimed invention as shown above. Leddy is arguably silent on, but Ferriol et al. teaches: [an educational mastery system] wherein the step of assessing the level of user mastery is based at least in part on the demographic information (at least at [0220] –[0222], wherein the decay of user mastery level is determined based upon the user’s demographic information, thereby effecting how fast a user’s mastery level decays or does not decay and how much mastery strength improves upon a correct answer). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Leddy for the system to assess the user’s level of mastery based upon demographic information, as taught by Ferriol et al., for the purpose of enabling more accurate mastery estimations based upon age and other factors for the benefit of more accurately modeling user understanding and providing more appropriate content for increased pedagogic effect.
Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the inventive concepts in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf